   Case 3:20-cv-01919-N Document 21 Filed 08/19/20               Page 1 of 1 PageID 135



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS


 THOMAS GILES
                                                   Case No.: 3:20-cv-1919-N
                          Plaintiff,

               v.

 SOUTHWEST AIRLINES CO.

                          Defendant.


                                 NOTICE OF SETTLEMENT

The parties have a reached a settlement in principle. The parties will file a stipulation of

dismissal within the next 30 days.


 /s/Richard Liebowitz
 Richard P. Liebowitz
 Liebowitz Law Firm, PLLC
 11 Sunrise Plaza, Suite 305
 Valley Stream, NY 11580
 Tel: (516) 233-1660
 RL@LiebowitzLawFirm.com

 Dated: August 19, 2020

 Attorneys for Plaintiff Thomas Giles
